Citation Nr: 0942897	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-35 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the right knee from October 4, 2006 to 
December 10, 2007, and entitlement to an initial staged 
rating in excess of 10 percent for osteoarthritis of the 
right knee from March 1, 2008.

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia and Osgood-Schlatter's disease of the 
right knee.

3.  Entitlement to an initial rating in excess of 30 percent 
for right shoulder strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to 
November 1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The February 2004 rating decision granted 
service connection for chondromalacia and Osgood-Schlatter's 
disease of the right knee, and assigned an initial rating of 
10 percent, effective from June 18, 2003, and granted service 
connection for right shoulder disability and assigned an 
initial rating of 30 percent, effective from June 18, 2003.  
By rating decision dated in April 2007, separate service 
connection was granted for osteoarthritis of the right knee, 
effective from October 4, 2006.

An October 2008 rating decision assigned a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30, for right 
knee debridement of the medial femoral condoyle of the right 
knee, effective from December 11, 2007 to February 29, 2008, 
based on surgical treatment necessitating convalescence; a 
rating of 10 percent was continued, effective from March 1, 
2008.

This case was previously before the Board in July 2008 and 
was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A June 2008 VA treatment record reveals that the Veteran 
indicated that he was "awaiting the results of an appeal 
through the Social Security Administration (SSA)."  VA has a 
duty to obtain SSA records when they may be relevant.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As 
such, an attempt should be made to obtain these records.

In written argument dated in August 2009, the Veteran's 
representative specifically requested that this case be 
remanded in order to obtain records from a VA community based 
outpatient clinic (CBOC) in Marquette, Michigan, in 
accordance with the Board's July 2008 instructions.  While 
treatment records dated in June 2004 and June 2005, as well 
as more recent records dating from April 2008, from the CBOC 
in Marquette, Michigan, have been associated with the claims 
file, the Board finds that the AOJ should document the record 
that all available records of clinical treatment and 
evaluation of the Veteran at CBOC in Marquette, Michigan have 
been obtained, to ensure compliance with the Board's July 
2008 remand request concerning the Marquette, Michigan, CBOC 
records.

The Board observes that the Veteran's statements, such as 
those contained in a June 2008 VA mental health record, 
essentially raise the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU).  Such issue has not been adjudicated by 
the RO, nor developed for appellate consideration at this 
time.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009) 
it was held that a claim for TDIU was part of an increased 
rating issue when such claim is raised by the record.  As 
such, it must be adjudicated by the RO prior to appellate 
consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's records regarding 
any award of SSA disability benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable), 
and the medical records upon which the 
decision(s) were based.

2.  The AOJ should request all VA medical 
records pertaining to examination or 
treatment of the Veteran for his right 
knee and right shoulder, from June 2003, 
from the CBOC in Marquette, Michigan, and 
associate them with the claims file.  The 
AOJ should document that all available 
records of treatment and evaluation of 
the Veteran at the CBOC in Marquette, 
Michigan have been obtained and are in 
the claims file.

3.  The AOJ should then readjudicate the 
issues of entitlement to an initial 
rating in excess of 10 percent for 
osteoarthritis of the right knee from 
October 4, 2006 to December 10, 2007, 
entitlement to an initial staged rating 
in excess of 10 percent for 
osteoarthritis of the right knee from 
March 1, 2008, entitlement to an initial 
rating in excess of 10 percent for 
chondromalacia and Osgood-Schlatter's 
disease of the right knee, and 
entitlement to an initial rating in 
excess of 30 percent for right shoulder 
strain with degenerative joint disease.  
If the benefits sought are not granted to 
the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

4.  Adjudicate the issue of entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disability (TDIU).  Notice of the 
determination and the Veteran's appellate 
rights should be provided to the Veteran 
and his representative.  Only if an 
appeal is completed as to this matter 
should the issue be returned to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





